PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







  

  
 
BEFORE THE PATENT TRIAL AND APPEAL BOARD

  
Application Number: 15/514,932
Filing Date: 28 March, 2017
Appellant: Ghinamo, Giorgio



                                             
  		                David. M. Longo and Aldo Martinez
                                                      For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 June, 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
 
Every ground of rejection set forth in the Office action dated February 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 	(2) Response to Argument 

 	Claim 19 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ("Position Location Technologies Using Signal Strength in Cellular Systems", NTT DoCoMo, Inc., IEEE, pub. date 2001) in view of Gilhousen (US 6,034,635 A), further in view of Song (US 2009/0243914 A1), and further in view of Thomson (US 2005/0059406 A1).


1. 	Appellant argues on page 6, par. 1 of Appeal Brief that “Yamamoto describes Ei as a long-term median, not the received signal strength (which is described by Yamamoto to ri). Even if, assuming arguendo, Ei, is somehow taken to be the long-term medial of the received signal strength, and therefore an “signal strength” in a broad sense, this value is only the median of signal strengths rather than a signal strength expected to be measured at a given location (Yamamoto at p. 2571). Accordingly, the i in Yamamoto is not the claimed signal strength, and Yamamoto does not disclose or suggest this feature. The Examiner therefore errs in this application of Yamamoto”.

	Examiner respectfully disagrees with Appellant’s argument.

	Yamamoto states in pg. 2571, right col., sect. 2.2, line 32, 
 	“Ei: the long-term median (in dB) at di”, wherein dB is a standard unit for representing signal strength. 
	For example: 
20 dB = power ratio of 100 and amplitude ratio of 10;
 	         -20 dB = power ratio of 0.01 or 1/100 and amplitude ratio of 0.1 or 1/10;

	Yamamoto states in pg. 2573, right col., line 4,
 	“E[ ] denotes the expected value of ()”, wherein Ei denotes expected value of radio signal strength from i-th BS.

	Yamamoto states in pg. 2571, right col., sect. 2.2, lines 34-39, 
	“The long-term median Ei  is calculated with an empirical formula with respect to di, e.g. (~for example), the Okumura prediction (~calculating expected signal strength) method. The formula must consider the values of the transmission power, the antenna height of the i-th BS, etc.”, wherein the Okumura prediction method is a most widely used method for signal prediction in urban areas. 

	Yamamoto states in pg. 2571, right col., sect. 2.2, lines 20-23, “probability density function (pdf) of received signal strength (measured in dB) from a BS. The pdf of received signal strength from the i-th BS at location (x,y)”, wherein the received signal strength from the i-th BS at location (x,y) is measured in dB.


2. 	Appellant argues on page 6, par. 2 of Appeal Brief that “Yamamoto provides no further explanation of how Ci is determined, and thus Yamamoto provides absolutely no basis for considering Ci to be an initial attenuation. Moreover, nothing in Yamamoto describes that the value of Ci, for the current iteration is the final attenuation value computed in the previous iteration, as required by Claim 19. Therefore, Yamamoto does not disclose or suggest the claimed initial attenuation, and the Examiner errs in applying Yamamoto to Claim 19 for this additional reason”.

 	Examiner respectfully disagrees with Appellant’s argument.
	
	Yamamoto states in pg. 2572, left col., Fig. 2, 
	“MS perceives certain signal strength (ri) from BSi”, wherein ri is indicated as signal strength.

Yamamoto states on pg. 2572, left col., lines 21-23, equation 5,

    PNG
    media_image2.png
    136
    614
    media_image2.png
    Greyscale


Rearranging equation 5, 

p (ri | x,y) (~signal strength) = p (x,y | r i) / Ci
, i = 1, 2, …, N  
where Ci  is a constant,

, wherein the signal strength (~p (ri | x,y)) is attenuated by a factor of Ci, and 
therefore, the Ci  is equivalent to an initial attenuation factor providing 1/ Ci  attenuation.
 	
 	(Value of the signal strength (~p (ri | x,y)) depends on Ci  value.)
  	For example, 
 	if C1 = 5 and signal strength without attenuation = ~10 dB,
 	signal strength with attenuation = ~10 dB (signal strength without attenuation) / (C1 = 5)  
             = ~2 dB (~80% attenuation);

   	 	if C2 = 2 and signal strength without attenuation = ~12 dB,
	 	signal strength with attenuation = ~12 dB (signal strength without attenuation) / (C2 = 2) 
  	  = ~6 dB (~50% attenuation); and

 	 	if C3 = 3 and signal strength without attenuation = ~15 dB,
	 	signal strength with attenuation = ~15 dB (signal strength without attenuation) / (C3 = 1)
             = ~15 dB (~0% attenuation).

 	Appellant’s argument that “nothing in Yamamoto describes that the value of Ci, for the current iteration is the final attenuation value computed in the previous iteration” 
is different from (and actually stated as) 
claim 19, line 22, “defining the respective initial attenuation for each further iteration on the basis of at least one final attenuation previously computed”.
	
 	Yamamoto states on pg. 2572, right col., line 26, equation 9,

    PNG
    media_image3.png
    136
    592
    media_image3.png
    Greyscale


	Equivalent (expanded) form to equation 9 above is 
 	p(x,y|r) = C x (1/Ci=1 x p(x,y|ri=1)) x (1/Ci=2 x p(x,y|ri=2)) x (1/Ci=3 x p(x,y|ri=3)) x … (1/Ci=N x p(x,y|ri=N)). 
	Rearranging the above equivalent form,
 	Ci=2 (~current iteration initial attenuation factor providing 1/ Ci=2 attenuation) = ((C x (1/Ci=1 x p(x,y|ri=1)) x (p(x,y|ri=2)) x (1/Ci=3 x p(x,y|ri=3)) x … (1/Ci=N x p(x,y|ri=N)))/p(x,y|r)), wherein Ci=2 (~current iteration initial attenuation factor providing 1/Ci=2 attenuation) is defined based on p(x,y|ri=1) of previous iteration  (p(x,y|ri=1) comprising ri=1 - Ei=1 (~previous iteration final attenuation)).

 	Yamamoto states on pg. 2572, right col., line 4, equation 6,

    PNG
    media_image4.png
    172
    770
    media_image4.png
    Greyscale

 	, wherein p(x,y|ri=1) comprises ri=1 - Ei=1 (~previous iteration final attenuation) (i=1 is a previous iteration to i=2).

 	

  
For the above reasons, it is believed that the rejections should be sustained.
   

/ALEXANDER YI/
Examiner, Art Unit 2643  

	Conferees: 
           /JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /CHARLES N APPIAH/            Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                      



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.